Citation Nr: 0532589	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  02-18 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for 
pericardiocentesis.


REPRESENTATION

Veteran represented by:	Jenny Y. Twyford, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to March 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2003, the veteran testified before the undersigned 
Veterans Law Judge, and presented additional evidence with 
the proper waiver of Agency of Original Jurisdiction 
consideration. See 38 C.F.R. § 20.1304 (2005).

In a June 2004 decision, the Board found that additional 
heart disability was not incurred as a result of VA medical 
treatment in December 2001, and as such, denied the veteran's 
claim for compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 2002).  The veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  While his claim was pending at the Court, 
the veteran's attorney and the VA Office of General Counsel 
filed a Joint Motion requesting that the Court vacate the 
Board's decision and remand the case to the Board for further 
development and readjudication.  In a March 31, 2005 Order, 
the Court granted the Joint Motion.  The case was returned to 
the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for additional development of 
the record pursuant to the March 2005 Court order.  VA will 
notify you if further action is required on your part.


REMAND

The veteran seeks compensation pursuant to 38 U.S.C.A. § 1151 
for claimed additional disability to his heart, resulting 
from a surgical procedure performed at a VA medical center.  
Specifically, the veteran asserts that but for negligence, 
carelessness, lack of proper skill, error in judgment, or 
similar instances of fault; and/or the incurrence of an event 
not reasonably foreseeable, the additional disability to the 
heart would not have resulted.  

Historically, the veteran was admitted to a VA medical center 
in December 2001 for an elective electrophysiological study 
and possible ablation.  It was noted at that time that the 
veteran had a history of paroxysmal atrial 
fibrillation/flutter (AF) dating back to 1998, and that he 
had undergone numerous electrical cardioversions as well as a 
failed ablation procedure for recurrent symptomatic AF.  He 
remained symptomatic despite repeated pharmacological 
attempts at sinus rhythm maintenance and rate control.  The 
procedure in question, performed on December 5, 2001, induced 
atrial fibrillation and was successfully ablated; however, 
postoperatively, the veteran had acute homodynamic compromise 
secondary to pericardial effusion.  After emergency 
treatment, the lesions stopped bleeding.  He had two small 
punctures in his right ventricle, but no other lesions.  He 
was back into atrial fibrillation on December 7, 2001, later 
extubated.  The rate was controlled with digitalis and 
cardizem.  The veteran contends that the VA surgery was 
erroneous and unsuccessful and that he has a permanent 
cardiac disability as a result of the punctures in his heart.  

In a January 2003 VA medical opinion, the examiner found that 
the veteran did not suffer any long-term sequelae 
attributable to the procedural complications from the 
attempted ablation procedure in December 2001.  The doctor 
opined that the veteran's ongoing persistent symptoms from 
paroxysmal atrial fibrillation were due to underlying disease 
process and not any treatment received at the VA medical 
center.  The doctor summarized that the procedure was 
medically indicated and performed by a very experienced 
operator; that the veteran consented to the procedure; and 
that the unfortunate complications did not appear to cause 
any lasting discomfort or disability.  

In response to this opinion, the veteran obtained another 
medical opinion from his private doctor in July 2003.  The 
physician opined that the follow-up operation was needed a 
result of "mistakes" made during the December 5, 2001 
procedure.  The physician stated that the veteran's surgeries 
were due to "unnatural consequences" and opined that the 
evidence established that VA was the cause of the veteran's 
additional disability.

In the June 2004 decision, the Board weighed the opinions of 
VA and private doctors, and essentially determined that both 
medical opinions of record were consistent with regard to the 
veteran's incapacity due to the heart condition, with regard 
to the complications associated with the surgery performed on 
December 5, 2001.  However, the Board found that the evidence 
did not show that there is additional disability due to such 
complications, relying heavily on the January 2003 opinion, 
in which the VA physician clearly stated that the veteran's 
post-operative state was due to the natural progression of 
the disease and which also noted general statistics regarding 
failure and success rates, as well as complications 
associated with that type of procedure.  With regard to the 
private medical opinion, the Board found that the private 
doctor did not provide adequate rationale for his opinion.  
The Board therefore found the private opinion less 
persuasive.

In the Joint Motion, the parties agreed that the Board's June 
2004 decision lacked adequate reasons and bases for its 
decision.  First, the parties to the Joint Motion agreed that 
the reasons for finding the private opinion less persuasive 
were confusing and inadequate, particularly given that the 
private doctor had been treating the veteran since 1967.  
Second, the parties to the Joint Motion agreed that the 
January 2003 VA consultation report was inadequate and they 
pointed out that VA's duty to assist includes "providing a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim."  38 U.S.C.A. 
§ 5103A(d)(1) (West 2002); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (citing Green v. Derwinski, 1 Vet. App. 
121, 123 (1991)).  The parties to the Joint Motion concluded 
that the VA opinion was conclusory and speculative.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999) (holding where a 
physician's opinion sits by itself, unsupported and 
unexplained, his opinion is purely speculative, and cannot 
provide the degree of certainly required for medical 
evidence).  

As such, the case must be remanded and the veteran must be 
afforded a VA cardiology examination.  Upon completion of the 
examination and a review of the record, the examiner should 
provide an opinion, with adequate rationale, as to whether it 
is at least as likely as not that the veteran incurred 
additional disability resulting from a surgical procedure 
performed at a VA medical center as a result of VA 
negligence, carelessness, lack of proper skill, error in 
judgment, or similar instances of fault; and/or the 
incurrence of an event not reasonably foreseeable.  

In view of the foregoing, this matter is remanded for the 
following action:

1.  The veteran should be scheduled for a 
VA cardiology examination.  The claims 
folder should be provided to the examiner 
in connection with the examination of the 
veteran.  After physically examining the 
veteran and reviewing the claims folder, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran currently has any 
additional disability attributable to the 
surgical procedure performed on December 
5, 2001 consisting of 
electrophysiological study with 
successful ablation.  If any such 
additional disability is identified, the 
examiner should be asked to provide an 
opinion as to whether the record reflects 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the VA 
medical personnel in furnishing health 
care to the veteran.  If any such 
additional disability identified is a 
common and expected side-effect of the 
treatment provided by VA, or conversely 
if any such disability is unforeseeable, 
this should be stated.

2.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
his attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


 
 
 
 


